



SEPARATION AGREEMENT AND RELEASE IN FULL
THIS SEPARATION AGREEMENT AND RELEASE IN FULL (the “Agreement”) is effective as
of June 8, 2017 (the “Effective Date”), by and between Bristow Group Inc., a
Delaware corporation (the “Company”), and Chet Akiri (“Executive”).
RECITALS
WHEREAS, the Executive holds the office of Senior Vice President, Operations and
Chief Commercial Officer, which is considered a Tier 2 employee position under
the Company’s Management Severance Benefits Plan for U.S. Employees effective
June 4, 2014 (the “Severance Plan”);
WHEREAS, the Company and Executive have determined that Executive will resign
from any and all officer and director positions and separate from employment
with the Company and its affiliates and subsidiaries effective as of June 8,
2017 (the “Termination Date”) under certain terms herein set forth;
WHEREAS, the Company and Executive hereby agree that Executive’s separation from
the Company in a manner consistent with those set forth herein shall qualify as
a “Termination without Cause” for purposes of the Severance Plan;
WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and
WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.
AGREEMENT
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:
1.    Resignation from Officer and Director Positions. Effective as of the
Termination Date, Executive hereby resigns from his position as Senior Vice
President, Operations and Chief Commercial Officer of the Company and any and
all director, manager and other officer (or equivalent) positions he holds with
the Company and any entity controlled by, controlling or under common control
with the Company (the “Affiliated Group”). Executive agrees to take any and all
further acts necessary to accomplish these resignations. The Company agrees to
take all actions necessary to remove Executive from all officer and board
positions that he holds at the Company and within the Affiliated Group and
defend and indemnify Executive from any claims that may arise from holding those
officer or board positions to the extent provided in the Company’s bylaws and in
accordance with Section 11(n) of this Agreement.


Page 1

--------------------------------------------------------------------------------





2.    Payment of Accrued Amounts; FY 2017 Bonus; Pro Rated FY 2018 Bonus;
Relocation Benefits.
(a)    The Company shall pay Executive his accrued and unpaid base salary
through the Termination Date, in accordance with the Company’s normal payroll
schedule and procedures for its executives and applicable law. In addition, the
Company shall reimburse Executive for any eligible business expenses incurred
prior to the Effective Date to which he is otherwise entitled to reimbursement
in accordance with the provisions of applicable Company policy and applicable
law. Executive shall be entitled to payment of an annual bonus with respect to
the Company’s fiscal year ending March 31, 2017, in accordance with the
Company’s FY 2017 Annual Incentive Compensation Plan, based on actual
performance results in the amount of $94,542.00, which shall be paid at the time
such bonuses are paid to the Company’s active employees. Executive shall be
entitled to the enhanced contribution under the Company’s 401(k) plan with
respect to Executive’s eligible compensation for the 2017 calendar year, which
amount shall be contributed to Executive’s account under the Company’s 401(k)
plan at the same such contributions with respect to 2017 compensation are made
to the accounts of the Company’s active participants in the Company’s 401(k)
plan.
(b)    On or prior to August 8, 2017 (the “Cash Payment Date”), the Company
shall pay to Executive an amount equal to $30,925.00, which represents payment
for all of Executive’s unused paid time off as of the Termination Date.
(c)    Executive shall be entitled to payment at target of Executive’s annual
bonus (with the discretionary component deemed for this purpose to be earned at
100% of the target bonus) with respect to the Company’s fiscal year ending March
31, 2018, in accordance with the Company’s FY 2018 Annual Incentive Compensation
Plan, with such payment pro-rated by a fraction, the numerator of which shall
equal the number of days between April 1, 2017 and the Termination Date and the
denominator of which shall equal 365. The parties agree that the pro-rated
annual bonus payable pursuant to this Section 2(c) equals $51,466.00, and shall
be paid to Executive on or prior to the Cash Payment Date.
(d)    Executive is entitled to certain relocation benefits under the Company’s
U.S. Relocation Policy. The Company agrees to pay Executive, on or prior to the
Cash Payment Date, an amount such that Executive retains $42,000.00 after
satisfaction of all applicable taxes on Executive with respect to such payment,
which amount shall be in full satisfaction of any remaining benefits that
otherwise would be due to Executive under the U.S. Relocation Policy, and
Executive hereby agrees to accept such payment in full satisfaction of such
benefits and hereby releases the Company from any and all future benefits to
which Executive may have been entitled under the U.S. Relocation Policy.
3.    Separation Payment. On or prior to the Cash Payment Date, the Company
shall pay to Executive an amount in cash totaling $701,250.00 (the “Separation
Payment”), which amount shall include the following components:


Page 2

--------------------------------------------------------------------------------





A.
1.0 X Annual Salary of $425,000
=


$425,000


 
 
 
 
B.
1.0 X Full Target Bonus of $276,250
=


$276,250


 
 
 
 
Total
 
 


$701,250



Provided however, Company’s obligation to make the payments described in this
Section 3 is subject to Executive’s compliance with Section 10 below. 
Executive’s breach of any of the provisions of Section 10 below may delay or
otherwise relieve Company of its obligation to make said payments.  
4.    Restricted Stock, Restricted Stock Units and Options. On or prior to the
Cash Payment Date and contingent upon Executive’s compliance with the terms of
this Agreement, Executive’s long-term equity incentive compensation shall be
treated as follows:
(a)    All outstanding awards of restricted stock units and non-qualified stock
options as of the Termination Date shall fully vest effective on the Cash
Payment Date. Exhibit A hereto lists the unvested restricted stock unit awards
that shall vest on the Cash Payment Date.
(b)    Unexercised non-qualified stock options that have vested and are held by
the Executive on the Termination Date together with unvested non-qualified stock
options held by the Executive on the Termination Date that vest on the Cash
Payment Date pursuant to the terms of this Agreement shall remain exercisable
until July 16, 2018. Exhibit A hereto lists the expiration date with respect to
unexercised stock options.
(c)    Nothing in this Agreement will affect Executive’s rights with respect to
any restricted stock units that have previously been awarded to Executive and
have vested prior to the Termination Date.
5.    Performance Cash Awards. On or prior to the Cash Payment Date and
contingent upon Executive’s compliance with the terms of this Agreement,
Executive shall be fully vested in the right to receive, without pro-ration, his
outstanding performance cash awards. Exhibit A hereto lists Executive’s
outstanding performance cash awards granted in June 2015 and June 2016 which
shall be payable to Executive on or prior to the Cash Payment Date based upon
achievement of “target” level performance criteria.
6.    Deferred Compensation. Company and Executive acknowledge that Executive’s
rights under the Bristow Group Inc. Deferred Compensation Plan, as amended and
restated effective as of August 1, 2008 (the “Deferred Compensation Plan”), are
not intended to be affected by this Agreement, except that Executive’s
termination of employment with the Company will terminate any obligation of the
Company to make future contributions to the Deferred Compensation Plan for
Executive’s benefit. Company and Executive also acknowledge that pursuant to the
provisions of the Deferred Compensation Plan, Executive is not entitled to any
contribution for the plan year ending December 31, 2017. Executive’s benefit
under the Deferred Compensation Plan shall be


Page 3

--------------------------------------------------------------------------------





paid to Executive on the first business day occurring on or after the date that
is six months after the Termination Date, pursuant to the terms of the Deferred
Compensation Plan and in compliance with the six-month delay requirement under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”).
7.    Group Health Coverage. Effective as of the first day of the month
following the Termination Date, until the earliest to occur of (A) the
expiration of eighteen months after the Termination Date, (B) the date the
Executive first becomes eligible to receive health benefits under another
employer-provided plan, from and after the Termination Date, or (C) the death of
the Executive, the Company shall, subject to proper COBRA election by Executive,
continue medical and dental benefits to the Executive (and, if applicable, to
the spouse and dependents of the Executive who received such benefits under the
Executive’s coverage immediately prior to the Termination Date) at least equal
to those that would have been provided to the Executive (and to any such
dependent) in accordance with the plans, programs, practices and policies of the
Company had the Executive remained actively employed, provided that Executive
makes all required COBRA payments to the Company, and the Company shall
immediately reimburse Executive for each such COBRA payment. Continued group
health coverage shall be subject to imputed tax on Executive in accordance with
applicable law.
8.    Transition Services. The Company shall pay to Executive on the Cash
Payment Date the additional compensation of $35,416.67 so long as Executive
provides diligent assistance with the transition of Executive’s duties during
the thirty days following the Termination Date. Executive will make himself
available, upon reasonable request by the Company, to answer questions or
provide guidance to Company employees on ongoing projects and responsibilities,
including transition of relationships in Nigeria.
9.    Outplacement. The Company shall provide to Executive outplacement services
in accordance with the current Human Resources’ practice for a period of up to
twelve months beginning on June 8, 2017.
10.    Release. Executive acknowledges that this Agreement provides Executive
with rights and privileges to which Executive would not otherwise be entitled in
the absence of the execution of a waiver and release, and, in exchange for the
same, Executive agrees to take action to timely execute a full and complete
release of claims against the Company, its affiliates, officers and directors in
the form attached hereto as Exhibit B (the “Release”). Notwithstanding any
provision herein to the contrary, if Executive has not delivered to the Company
an irrevocable Release and resignation notice(s) for each applicable affiliate
and subsidiary of the Company for which the Executive serves as an officer or
director executed by or on behalf of Executive on or before the sixtieth (60th)
day after the Termination Date, or if the Release is subsequently revoked,
Executive shall have no rights to the payments and benefits specified in
Sections 2(b), 2(c), 3, 4(a), 4(b), 5, 7, and 8 hereof.
11.    Covenants. The Executive recognizes that the Company’s willingness to
enter into this Agreement is based in material part on the Executive’s agreement
to the provisions of this


Page 4

--------------------------------------------------------------------------------





Section 10, and that the Executive’s breach of the provisions of this Section 10
could materially damage the Company. For purposes of this Agreement, the
“Restricted Period” referenced herein shall mean the twelve-month period of time
immediately following the Termination Date.
(a)
Confidential Information.

(i)
During the course of Executive’s employment with the Company, the Company has
provided non-public business information and trade secret information to the
Executive that does not fall under the attorney-client privilege or another
privilege between the Company and the Executive (“Confidential Information”),
and the Executive agreed and continues to agree to hold in a fiduciary capacity
for the benefit of the Company and the Affiliated Group, all Confidential
Information. The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment
with the Company and the Affiliated Group, except with the prior written consent
of the Company, or as otherwise required by law or legal process or governmental
inquiry or as such disclosure or use may be required in the course of the
Executive performing the Executive’s duties and responsibilities hereunder.

(ii)
Notwithstanding the foregoing provisions, if the Executive is required to
disclose any Confidential Information pursuant to applicable law or governmental
inquiry or a subpoena or court order, the Executive shall promptly notify the
Company in writing of any such requirement so that the Company or the
appropriate member of the Affiliated Group may seek an appropriate protective
order or other appropriate remedy. The Executive shall reasonably cooperate with
the Company and the Affiliated Group to obtain such a protective order or other
remedy. If such order or other remedy is not obtained prior to the time the
Executive is required to make the disclosure, then unless the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the Confidential Information which the Executive is advised by
counsel (either the Executive’s or the Company’s) in writing that the Executive
is legally required to so disclose.

(iii)
Upon the Termination Date, the Executive shall promptly return to the Company
all records, files, memoranda, correspondence, notebooks, notes, reports,
customer lists, drawings, plans, documents, and other documents and the like
relating to the business of the Company and the Affiliated Group or containing
any privileged or Confidential Information relating to the Company and the
Affiliated Group or that the Executive used, prepared or came into contact with
during the course of the Executive’s employment with the Company and the
Affiliated Group, and all keys, credit cards and passes,



Page 5

--------------------------------------------------------------------------------





and such materials shall remain the sole property of the Company and/or the
Affiliated Group, as applicable. The Executive further agrees to search for and
then, after providing the Company with a copy, delete all of the Company’s
business information, whether or not privileged or Confidential Information,
from all of the Executive’s personal devices, including phones, tablets,
computers, and electronic storage devices, other than information that the
Executive may need for personal finances and tax filings, or agreements between
the Executive and the Company. The Executive agrees to represent in writing to
the Company on the Termination Date that the Executive has complied with the
foregoing provisions of this Section 10(a)(iii).
(iv)
Executive further acknowledges that an individual shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that — (A) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

(b)
Continuing Ethical Duties to the Company and the Affiliated Group. The Executive
acknowledges and agrees that he has continuing duties under the Texas
Disciplinary Rules of Professional Conduct, including the duty of
confidentiality of information protecting both privileged and non-privileged
information, and the duty to avoid conflicts of interests, even with a former
client.

(c)
Non-Solicitation of Affiliated Group Employees. The Executive shall not, at any
time during the Restricted Period, without the prior written consent of the
Company, directly or indirectly, solicit, recruit, or employ (whether as an
employee, officer, agent, consultant or independent contractor) any person who
is or was at any time during the previous twelve months, an employee,
representative, officer or director of the Company or any member of the
Affiliated Group, except that this prohibition does not apply to an employee of
the Company who is or was involved in the legal department, or in the practice
of law on behalf of the Company. Further, during the Restricted Period, the
Executive shall not take any action that could reasonably be expected to have
the effect of directly encouraging or inducing any person to cease their
relationship with the Company or any member of the Affiliated Group for any
reason. A general employment advertisement by an entity of which the Executive
is a part will not constitute solicitation or recruitment.

(d)
Non-Competition.

(i)
Areas Other Than Louisiana. Except with respect to competition in the State of
Louisiana, or with respect to competition in or above the waters off the



Page 6

--------------------------------------------------------------------------------





State of Louisiana in the areas specified in subparagraph (B) of Section
10(d)(ii) of this Agreement, during the Restricted Period, the Executive shall
not, either directly or indirectly, compete with the business of the Company
anywhere in the world where the Company or any member of the Affiliated Group
conducts business by (1) becoming an officer, agent, employee, partner or
director of any other corporation, partnership, limited liability company or
other entity, or otherwise render services (including consulting or advisory
services) to or assist or hold an interest (except as a less than 2-percent
shareholder of a publicly traded corporation or as a less than 5-percent
shareholder of a corporation that is not publicly traded) in any business
similar to the business of the Company or any member of the Affiliated Group, or
from soliciting customers of the business of the Company or any member of the
Affiliated Group, or (2) soliciting, servicing, or accepting the business of (A)
any active customer of the Company or any member of the Affiliated Group, or (B)
any person or entity who is or was at any time during the previous twelve months
a customer of the Company or any member of the Affiliated Group, provided that
such business is competitive with any business of the Company or any member of
the Affiliated Group.
(ii)
Louisiana. With respect to competition in the State of Louisiana, or with
respect to competition in or above the waters specified in subparagraph (B) of
this Section 10(d)(ii).

A.
Executive, during the Restricted Period, agrees to refrain from carrying on or
engaging in a business similar to the business of the Company or any member of
the Affiliated Group, or from soliciting customers of the business of the
Company or any member of the Affiliated Group, within the Parishes of Lafayette,
Vermillion, Cameron, Iberia, St. Mary, Plaquemines, Terrebonne, Lafourche, St.
Bernard, Orleans, Calcasieu and Jefferson in the State of Louisiana, so long as
the Company or any member of the Affiliated Group carries on a like business
therein during the Restricted Period; and

B.
Executive, during the Restricted Period, agrees to refrain from carrying on or
engaging in a business similar to the business of the Company or any member of
the Affiliated Group or from soliciting customers of the business of the Company
or any member of the Affiliated Group in or above the waters of the Gulf of
Mexico adjacent to the Parishes of Lafayette, Vermillion, Cameron, Iberia, St.
Mary, Plaquemines, Terrebonne, Lafourche, St. Bernard, Orleans, Calcasieu and
Jefferson in the State of Louisiana, so long as the Company or any member of the
Affiliated Group carries on a like business therein during the Restricted
Period.



Page 7

--------------------------------------------------------------------------------





C.
All non-capitalized terms in subparagraphs (A) and (B) of this Section 10(d)(ii)
are intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La. R.S. 23:921.C. Subject to and only to the
extent not inconsistent with the foregoing sentence, the Parties understand the
following phrases to have the following meanings:

(1)
The phrases “carrying on or engaging in a business similar to the business of
the Company or any member of the Affiliated Group” and “any business similar to
the business of the Company or any member of the Affiliated Group” includes and
is limited to engaging, as principal, agent, trustee, or through the agency of
any corporation, partnership, limited liability company, association or agent or
agency, in any business that conducts an offshore oil and gas helicopter or
fixed wing service business in competition with the Company or any member of the
Affiliated Group or being the owner (except as a less than 2-percent direct
shareholder of a publicly traded corporation or as a less than 5-percent direct
shareholder of a corporation that is not publicly traded) of any interest in any
corporation or other entity, or an officer, director, or employee of any
corporation or other entity (other than the Company or any member of the
Affiliated Group), or a member or employee or any partnership, or employee of
any other business that conducts an offshore oil and gas helicopter or fixed
wing service business in competition with the Company or any member of the
Affiliated Group. Moreover, the term also includes (i) directly or indirectly
inducing any current customers of the Company or any member of the Affiliated
Group to patronize any offshore oil and gas helicopter or fixed wing service
business in competition with the Company or any member of the Affiliated Group;
(ii) canvassing or soliciting any offshore oil and gas helicopter service
business of the type conducted by the Company or any member of the Affiliated
Group; (iii) directly or indirectly requesting or advising any current customers
of the Company or any member of the Affiliated Group to withdraw, curtail or
cancel such customer’s offshore oil and gas helicopter or fixed wing service
business with the Company or any member of the Affiliated Group; or (iv)
directly or indirectly disclosing to any other person, firm, corporation or
entity, the names and addresses of any of the



Page 8

--------------------------------------------------------------------------------





current customers of the Company or any member of the Affiliated Group. In
addition, the term includes, directly or indirectly, through any person, firm,
association, corporation, limited liability company or other entity with which
Executive is now or may hereafter become associated, causing or inducing any
present employee of the Company or any of the Affiliated Group to leave the
employ of the Company or any of the Affiliated Group to accept employment with
the Executive or with such person, firm, association, corporation, limited
liability company or other entity.
(2)
The phrase “a similar business to the business of the Company or any member of
the Affiliated Group” means an offshore oil and gas helicopter or fixed wing
service business.

(3)
The phrase “carries on a like business” includes, without limitation, actions
taken by or through a wholly-owned subsidiary or other affiliated corporation or
entity.

D.
Notwithstanding any other provision of this Agreement, Section 10(d)(ii) of this
Agreement shall not apply with respect to any geographic area outside of the
geographic territory expressly set forth in this Section 10(d)(ii).

(e)
Assistance. The Executive agrees that after the Termination Date, upon request
by the Company, the Executive will assist the Company and the Affiliated Group
in the defense of any claims, or potential claims that may be made or threatened
to be made against the Company and/or any member of the Affiliated Group in any
Proceeding, and will assist the Company and the Affiliated Group in the
prosecution of any claims that may be made by the Company and/or any member of
the Affiliated Group in any Proceeding, to the extent that such claims may
relate to the Executive’s employment or the period of the Executive’s employment
by the Company. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of the Company and/or any member of the Affiliated Group (or their
actions), regardless of whether a lawsuit has then been filed against the
Company and/or any member of the Affiliated Group with respect to such
investigation. The Executive agrees to fully and completely cooperate with any
investigations conducted by or on behalf of the Company and for any member of
the Affiliated Group from time to time. The Company agrees to reimburse the
Executive for all of the Executive’s reasonable out-of-pocket expenses



Page 9

--------------------------------------------------------------------------------





associated with such assistance, including travel expenses and any attorneys’
fees, and shall pay a per diem fee of $500 per hour (the “Per Diem Rate”) for
the Executive’s service. In addition, the Executive agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Executive in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section 10(e) shall
be at mutually agreed to and convenient times and paid at the Per Diem Rate.
(f)
Remedies. The Executive acknowledges and agrees that the terms of this
Section 10 (i) are reasonable in temporal scope and (ii) are necessary to
protect legitimate proprietary and business interests of the Company in its
confidential information. The Executive further acknowledges and agrees that (x)
the Executive’s breach of the provisions of this Section 10 will cause the
Company irreparable harm, which cannot be adequately compensated by money
damages, and (y) if the Company elects to prevent the Executive from breaching
such provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, in addition
to, and not in lieu of, such other remedies as may be available to the Company
for such breach, including the recovery of money damages. If any of the
provisions of this Section 10 are determined to be wholly or partially
unenforceable, the Executive hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Section 10 are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Company’s right to enforce any such
provisions in any other jurisdiction.

(g)
Protected Rights. Notwithstanding the foregoing or any other provision of this
Agreement, the Executive acknowledges that nothing contained in this Agreement
limits his ability to file a charge or complaint with a federal, state or local
governmental agency or commission. The Executive further acknowledges that this
Agreement does not limit his ability to communicate with any government agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any government agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit the
Executive’s right to receive an award for information provided to any government
agencies.

12.    Miscellaneous.
(a)    Dispute Resolution. In the event of any dispute or controversy relating
to or arising under this Agreement, including any challenges to the validity
hereof, the parties


Page 10

--------------------------------------------------------------------------------





hereto mutually consent to the exclusive jurisdiction of the state courts in the
State of Texas and of the federal courts within Texas. In the event any of the
provisions of this Agreement or the application of any such provisions to the
parties hereto with respect to their obligations, shall be held by a court of
competent jurisdiction to be contrary to the laws of the State of Texas or
federal law, the remaining provisions of the Agreement shall remain in force and
effect. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE PARTIES HERETO
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THAT
SUCH PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT. Executive acknowledges that by agreeing to this
provision, he knowingly and voluntarily waives any right he may have to a jury
trial based on any claims he has, had, or may have against the Company,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Age Discrimination In Employment Act of 1967, the Older
Workers Benefit Protection Act, the Genetic Information Non-Discrimination Act,
Chapter 21 of the Texas Labor Code, claims of harassment, discrimination or
wrongful termination, and any other statutory or common law claims.
(b)    Governing Law. This Agreement is entered into under, and shall be
governed, interpreted and enforced for all purposes by, the laws of the State of
Texas, without regard to conflicts of laws principles thereof.
(c)    Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.
(d)    Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
(e)    Tax Withholding; Right of Offset. The Company may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other normal deductions made
with respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.
(f)    Assignability. The Company shall have the right to assign this Agreement
and its rights hereunder, in whole or in part. Executive shall not have any
right to pledge, hypothecate, anticipate, or in any way create a lien upon any
amounts provided under this Agreement, and no payments or benefits due hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts or by operation of law.


Page 11

--------------------------------------------------------------------------------





(g)    Severability. It is the desire of the parties hereto that this Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.
(h)    Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
(j)    Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.
(k)    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence, [__________], Houston, Texas 770[__], or to
the Company’s principal office, as the case may be.
(l)    Section 409A.
(i)    Interpretation. Each payment under this Agreement is intended to be (1)
exempt from Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder (“Section 409A”), including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4), or (2) compliant with Section 409A, and the provisions of this
Agreement will be administered, interpreted and construed accordingly. Payments
under this Agreement in a series of installments shall be treated as a right to
receive a series of separate payments for purposes of Section 409A.
(ii)    Separation from Service. Executive shall be considered to have incurred
a “separation from service” with the Company and its affiliates within the
meaning of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Termination Date.


Page 12

--------------------------------------------------------------------------------





(iii)    Specified Employee. Notwithstanding any other provision in this
Agreement to the contrary, payments and benefits payable under this Agreement
due to a “separation from service” within the meaning of Section 409A that are
deferred compensation subject to (and not otherwise exempt from) Section 409A
that would otherwise be paid or provided during the six-month period commencing
on the date of Executive’s “separation from service” within the meaning of
Section 409A, shall be deferred until the first business day after the date that
is six (6) months following Executive’s “separation from service” within the
meaning of Section 409A.
(iv)    Reimbursements. To the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Section 409A, (1) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the second taxable year following
Executive’s “separation from service” pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
(v)    Unfunded Status. Amounts payable pursuant to this Agreement are intended
to be unfunded for purposes of Section 409A. Although bookkeeping accounts may
be established with respect to payments due under the Agreement, any such
accounts shall be used merely as a bookkeeping convenience. No provision of this
Agreement shall require the Company to purchase assets, place assets in a trust
or segregate assets in connection with amounts due under the Agreement. Any
obligation of the Company to Executive under this Agreement shall be based
solely upon any contractual obligations that may be created by this Agreement.
(m)    No Duty to Mitigate. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.
(n)    Director’s and Officer’s Insurance. The Company shall provide Executive
with Director’s and Officer’s insurance coverage, including indemnification, on
terms no less favorable than the terms of the coverage provided to similarly
situated current and former directors and officers of the Company. In the event
this Section 11(n) is challenged (other than by Executive or Executive’s
representatives), Executive’s reasonable expenses incurred in connection
therewith shall be reimbursed by the Company.
[Execution Page Follows]


Page 13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.
BRISTOW GROUP INC. (“COMPANY”)
 
 
 
 
 
 
By:
 
 
Date: ____________, 2017    
 
Name: Jonathan E. Baliff
Title: President, Chief Executive Officer and Director
 
 



CHET AKIRI (“EXECUTIVE”)
 
 
 
 
 
 
By:
 
 
Date: ____________, 2017    
 
Chet Akiri
 
 





Page 14

--------------------------------------------------------------------------------






EXHIBIT A
Outstanding Equity and Performance Cash Awards
1. Options
 
Grant Date
 
Option Price
 
 
Options Remaining Exercisable
 
 
Options Unvested as
of the Effective Date
and Accelerating on
the [Termination Date] [Cash Payment Date]
 
 
Option
Expiration
 
8/29/2014
 
$72.98
 
 
27,291
 
 
9,097
 
 
August 8, 2018
 
6/4/2015
 
$58.17
 
 
34,376
 
 
11,459
 
 
August 8, 2018
 
6/7/2016
 
$16.21
 
 
58,665
 
 
39,110
 
 
August 8, 2018
 

2. Restricted Stock Units (RSUs)
 
Grant Date
 
RSUs
Granted
 
 
RSUs Subject to
Accelerated Vesting
 
8/29/2014
 
6,577
 
 
6,577
 
6/4/2015
 
6,524
 
 
6,524
 
6/7/2016
 
20,961
 
 
20,961
 

3. Performance Cash Awards
 
Grant Date
 
Target Amount
6/4/2015
 
$384,000
6/7/2016
 
$336,400







Page A-1

--------------------------------------------------------------------------------






EXHIBIT B
RELEASE
Pursuant to the terms of the Separation Agreement and Release In Full effective
as of June 8, 2017, between Bristow Group Inc. (the “Company”) and me (the
“Separation Agreement”), and in consideration of the payments made to me and
other benefits to be received by me pursuant thereto, I, Chet Akiri, do freely
and voluntarily enter into this RELEASE (the “Release”), which shall become
effective and binding on the eighth day following my signing this Release as
provided herein (the “Waiver Effective Date”). It is my intent to be legally
bound, according to the terms set forth below.
In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section 2 through Section 8 of the Separation Agreement (the
“Separation Benefits”), none of which I would have otherwise been entitled to if
I had not executed this Agreement, I hereby agree and state as follows:
1.    I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge the Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with the Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, including breach of the Employment Agreement,
mental pain, suffering and anguish, emotional upset, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud, wrongful
termination, wrongful discharge in violation of public policy, breach of any
express or implied covenant of good faith and fair dealing, that the Company has
dealt with me unfairly or in bad faith, and all other common law contract and
tort claims.


Page B-1

--------------------------------------------------------------------------------





Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or the Employment Agreement or that may arise after this
Release is signed by me. Moreover, this Release does not apply to any claims or
rights which, by operation of law, cannot be waived, including the right to file
an administrative charge or participate in an administrative investigation or
proceeding; however, by signing this Release I disclaim and waive any right to
share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding. Nothing in this Release shall affect
in any way my rights of indemnification and directors and officers liability
insurance coverage provided to me pursuant to the Company’s (or any Company
affiliate’s or subsidiary’s) certificate of incorporation, by-laws or other
constituent documents, and/or pursuant to any other agreements or policies
including, without limitation, directors’ and officers’ insurance policies in
effect prior to the Termination Date, which shall continue in full force and
effect, in accordance with their terms, following the Waiver Effective Date.
Nothing in this Release shall affect my rights as a shareholder of the Company.
Nothing in this release will affect my vested benefits under any pension benefit
plan or any benefits that are vested or any claim accrued under the terms of a
health benefit plan. Nothing contained in this Release, including the
confidentiality and non-disparagement provisions, limits my ability to file a
charge or complaint with a federal, state or local governmental agency or
commission, my ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, or my right to receive an award for information provided to
any government agencies.
2.    I forever waive and relinquish any right or claim to reinstatement to
active employment or service with the Company, its affiliates, subsidiaries,
divisions, parent, and successors. I further acknowledge that the Company has no
obligation to rehire or return me to active duty or service at any time in the
future.
3.    I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Separation Agreement.
4.    I agree for a period of one year from the Waiver Effective Date not to,
directly or indirectly, disclose, communicate, or publish any intentionally
disparaging, negative, harmful, or disapproving information, written
communications, oral communications, electronic or magnetic communications,
writings, oral or written statements, comments, opinions, facts, or remarks, of
any kind or nature whatsoever (collectively, “Disparaging Information”),
concerning or related to any of the Released Parties. I understand and
acknowledge that this non-disparagement clause prevents me from disclosing,
communicating, or publishing, directly or indirectly, any Disparaging
Information concerning or related to the Released Parties. Further, I
acknowledge that in executing this Agreement, I have knowingly, voluntarily, and
intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Released Parties. I also understand and agree that I have had a reasonable
period of time to consider this non-disparagement clause, to review


Page B-2

--------------------------------------------------------------------------------





the non-disparagement clause with my attorney, and to consent to this clause and
its terms knowingly and voluntarily. I further acknowledge that this
non-disparagement clause is a material term of this Agreement. If I breach this
paragraph 4, the Company will not be limited to a damages remedy, but may seek
all other equitable and legal relief including, without limitation, a temporary
restraining order, temporary injunctive relief, a permanent injunction, and its
attorneys’ fees and costs, against me and any other persons, individuals,
corporations, businesses, groups, partnerships or other entities acting by,
through, under, or in concert with me. I further acknowledge that if I breach
this paragraph 4 or Section 10 of the Separation Agreement, the Company shall
have no further obligation to pay or provide any unpaid Separation Benefits.
Nothing in this Waiver and Release shall, however, be deemed to prevent me from
testifying fully and truthfully in response to a subpoena from any court or from
responding to investigative inquiry from any governmental agency or during
interviews of audit committee counsel related to or in anticipation of
government investigations.
5.    I hereby acknowledge and affirm as follows:
(a)    I have been advised to consult with an attorney prior to signing this
Release.
(b)    I have been extended a period of forty-five days in which to consider
this Release, including the attached Exhibit 1.
(c)    I understand that for a period of seven days following my execution of
this Release, I may revoke the Release by notifying the Company, at 2103 City
West Blvd., 4th Floor, Houston, Texas 77042, Attention: Vicki Shackelford, in
writing, of my desire to do so. I understand that after the seven-day period has
elapsed and I have not revoked this Release, it shall then become effective and
enforceable.
(d)    Except as provided in the Separation Agreement, I acknowledge that I have
received payment for all wages and other compensation due up to the Termination
Date, including any reimbursement for any and all business related expenses. I
further acknowledge that the Separation Benefits are consideration to which I am
not otherwise entitled under any Company plan, program, or prior agreement.
(e)    I certify that I have returned all property of the Company, including but
not limited to, laptops, tablets, handheld devices, keys, credit and fuel cards,
parking and building passes, files, lists, and documents of all kinds regardless
of the medium in which they are maintained.
(f)    I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.
6.    I acknowledge that this Release shall not be construed as an admission by
any of the Released Parties of any liability whatsoever, or as an admission by
any of the Released Parties of any violation of my rights or of any other
person, or any violation of any order, law, statute, duty or contract.


Page B-3

--------------------------------------------------------------------------------





7.    In the event that any provision of this Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.
8.    I hereby declare that this Release and the Separation Agreement constitute
the entire and final settlement between me and the Company, superseding any and
all prior agreements, including the Employment Agreement, and that the Company
has not made any promise or offered any other agreement, except those expressed
in this Release and the Separation Agreement, to induce or persuade me to enter
into this Release.
9.    I understand that in order to be effective this Release must be executed
by me, without subsequent revocation, and delivered to the Company such that the
Waiver Effective Date occurs on or before the date that is forty-five days after
the Termination Date, as prescribed in the Agreement.
IN WITNESS WHEREOF, I have signed this Release on the __ day of ____, 2017.




 
 
 
 
 
Chet Akiri
 
 
 
 
 
 
Witness
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
Date:
 
 





Page B-4

--------------------------------------------------------------------------------


EXHIBIT 1


Affected Employees of Bristow Group Inc.


As a result of current market conditions for companies that provide services to
the energy industry, Bristow Group Inc. (the “Company”) has made the decision to
restructure the commercial and operations group, and your position was selected
for separation from employment. All Senior Vice Presidents over Commercial and
Operations groups are eligible for selection. You and other employees selected
for separation from employment will receive severance payments if you sign the
Separation Agreement and return it to Human Resources within 45 days of
receiving the Separation Agreement. Once the signed Separation Agreement is
returned to Human Resources, you have 7 days to change your mind and revoke your
agreement to the Separation Agreement.
The attached chart was prepared as of June __, 2017. The chart is a listing of
the ages and job titles of persons who were and were not selected for
termination and the offer of the severance payments.
JOB TITLE
AGE
SELECTED
NOT SELECTED
SVP and Chief Commercial Officer
45
1
 
SVP Operations
58
1
 





Page B1-1